Title: From James Madison to Anthony Merry, 3 June 1806
From: Madison, James
To: Merry, Anthony



Sir,
Department of State, June 3, 1806.

HAVING transmitted to the President your letter of the 22d ultimo, communicating the resolution of your Government to establish a blockade of the rivers Ems, Weser, Elbe and Trave, I have the honour now, in pursuance of his sentiments, to observe, that as a blockade essentially implies a force on the spot for the purpose, and as the notification required in the case must be a warning to neutral traders of the fact that a blockade exists, the communication which your Government has been pleased to make derives its title to the acknowledgements of the United States from the supposition that it was meant as a friendly premonition, which, though imposing of itself no legal restraint on neutrals, nor inducing any penal consequences, might usefully influence the course of their mercantile expeditions.  In this sense the communication is received by the President as a mark of that friendly attention which ought in all cases to be reciprocally maintained; and in this sense he is the more disposed to regard the communication, as a different one would contradict the definitions of a blockade, and of the requisite notification thereof, contained in the Orders of your Government to Commodore Hood and the Judges of the Vice-Admiralty Courts, as communicated in your letter of April 12, 1804.  I have the honour to be, &c.

(Signed) James Madison.

